Citation Nr: 1002254	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  02-04 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk




INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from January 1943 to January 1946.  The appellant is 
the surviving spouse of the Veteran.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which denied the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death.

Procedural history

In May 2001, the RO received the appellant's claim of 
entitlement to service connection for cause of the Veteran's 
death.  The November 2001 rating decision denied the claim, 
and she appealed.  

The appellant was scheduled to appear at the Louisville RO to 
have a videoconference hearing before a Veterans Law Judge.  
However, in August 2002 the appellant withdrew her request 
for a hearing.  See 38 C.F.R. § 20.704(e) (2009). 

In a November 2002 decision, the Board denied the appellant's 
claim of entitlement to service connection for the cause of 
the Veteran's death.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In a Memorandum Decision dated August 
31, 2004, the Court vacated the Board's November 2002 
decision and remanded the case.  Counsel for the Secretary of 
Veterans Affairs appealed the Court's decision to the United 
States Court of Appeals for the Federal Circuit.  In a per 
curiam order dated March 5, 2008, based on a Motion by the 
Secretary, the Federal Circuit summarily affirmed the Court's 
decision.  The case was returned to the Court, which on June 
4, 2008 returned the case to the Board for compliance with 
the directives contained in its August 2004 Memorandum 
Decision.  

In light of the Court's decision, the Board remanded the 
appellant's claim in September 2008 for additional 
evidentiary development.  After the additional evidentiary 
development requested by the Board was accomplished, the VA 
Appeals Management Center (AMC) denied the appellant's claim 
in a November 2009 supplemental statement of the case (SSOC).  
The claim is once again before the Board.  


FINDINGS OF FACT

1.  The Veteran died in March 2001; his death certificate 
lists the cause of death as metastatic prostate cancer.

2.  The Veteran was not service-connected for any disability 
at the time of his death.

3.  The competent medical evidence of record does not support 
a finding that the Veteran's fatal metastatic prostate cancer 
was related to his military service, to include in-service 
exposure to ionizing radiation. 


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the 
Veteran's death.  In essence, she claims that the Veteran's 
death was a result of his in-service exposure to ionizing 
radiation.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

The August 2004 Court Order

As was described in the Introduction, this issue was remanded 
by the Court in an August 2004 decision.  The Board initially 
wishes to make it clear that it is aware of the Court's 
instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 
(1991), to the effect that a remand by the Court is not 
"merely for the purposes of rewriting the opinion so that it 
will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis of the matter of 
entitlement to service connection for the cause of the 
Veteran's death has been undertaken with that obligation in 
mind.

In the August 2004 memorandum decision, the Court stated that 
there was inadequate notification under the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See the slip 
opinion, pages 6-7.  Citing an admission by representatives 
of the Secretary of VA that "[t]he factual integrity of 
[the] BVA's decision now is compromised by [the National 
Research Council's] conclusion that [the Defense Threat 
Reduction Agency's] estimates for radiation-exposed veteran 
may have been underestimated substantially," the Court also 
indicated that "the issue of the DTRA dose estimate should 
be considered by VA on remand."  Id., page 8.  These matters 
will be discussed below.


Stegall concerns

In its September 2008 remand, the Board instructed VBA to 
provide the appellant with complete VCAA notice, to include 
appropriate notification under Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Additionally, VBA was to take appropriate 
measures to obtain a revised dose estimate of the Veteran's 
exposure to ionizing radiation during his period of military 
service and provide a medical opinion concerning the cause of 
the Veteran's death.  The claim was then to be readjudicated.

Pursuant to the Board's remand instructions, the appellant 
was provided VCAA notice in an October 2008 letter.  This 
will be discussed in greater detail below.  A revised dose 
estimate of the Veteran's exposure to ionizing radiation was 
obtained by the Defense Threat Reduction Agency (DTRA).  
Additionally, a medical opinion concerning the cause of the 
Veteran's death was provided by the VA Chief Public Health 
and Environmental Hazards Officer.  The Under Secretary for 
Benefits provided an advisory opinion including the results 
provided by DTRA as well as the opinion of the VA Chief 
Public Health and Environmental Hazards Officer.  The issue 
was readjudicated via the November 2009 SSOC.   

Accordingly, the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of her 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].

After having carefully reviewed the record, the Board has 
concluded that, pursuant to the remands from the Court and 
the Board, the notice requirements of the VCAA have now been 
satisfied with respect to the issue on appeal. 

The Board observes that the appellant was informed of the 
evidentiary requirements for service connection for the cause 
of the Veteran's death in letters from the RO dated October 
2001 and October 2008.  Specifically, the October 2008 VCAA 
letter included the necessity of evidence "that the veteran 
died from a service-connected injury or disease."

Crucially, the RO informed the appellant of VA's duty to 
assist her in the development of her claim in the above- 
referenced October 2008 VCAA letter. Specifically, the letter 
stated that VA would assist the appellant in obtaining 
relevant records from any Federal agency, including those 
from the military, VA Medical Centers, and the Social 
Security Administration.  With respect to private treatment 
records, the October 2008 VCAA letter informed the appellant 
that VA would make reasonable efforts to request such 
records.

The October 2008 letter emphasized:  "If the evidence is not 
in your possession, you must give us enough information about 
your records so that we can request them from the person or 
agency that has them.  If the holder of the records declines 
to give us the records or asks for a fee to provide them, 
we'll notify you of the problem.  It is your responsibility 
to make sure that we receive all requested records that 
aren't in the possession of a Federal department or agency." 
[Emphasis as in the original letter.]

The October 2008 VCAA letter specifically requested:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us." This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the appellant that she 
could submit or identify evidence other than what was 
specifically requested by the RO. [The Board observes that 38 
C.F.R. § 3.159 was recently revised, effective as of May 30, 
2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]

In short, the record indicates that the appellant received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held 
that, because the RO's adjudication of a dependency and 
indemnity compensation claim hinges first on whether a 
veteran was service-connected for any condition during his 
lifetime, in the context of a claim for such benefits, 38 
U.S.C.A. § 5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  See Hupp, 21 Vet. App. at 352-53.  The Veteran, 
however, was not service-connected for any disabilities at 
the time of his death, so Hupp is inapplicable.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date. Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of each claim.

Therefore, upon receipt of an application for service 
connection claims, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claims and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claims as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The appellant was provided notice of the Court's Dingess 
decision in the above-referenced October 2008 VCAA letter, 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The appellant 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations, statements from employers as to job 
performance and time lost due to service- connected 
disabilities, and witness statements.  In any event, a 
disability rating is meaningless in a death claim such as 
this.

Element (4), degree of disability, is obviously inapplicable 
in a death claim.  With respect to effective date, the 
October 2008 VCAA letter instructed the appellant that two 
factors were relevant in determining effective dates of 
increased rating claims: when the claims were received and 
when the evidence "shows a level of disability that supports 
a certain rating under the rating schedule."  The letter 
also advised the appellant of examples of evidence that would 
be pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service medical records the appellant may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve.

The appellant's claim was denied based on element (3), 
connection between the Veteran's service and his death.  As 
explained above, the appellant has received proper VCAA 
notice as to her obligations, and those of VA, with respect 
to that crucial element.

In short, the record indicates the appellant received 
appropriate notice pursuant to the VCAA.

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service connection claim."  
Here, complete VCAA notice was not provided until October 
2008, years after the November 2001 RO decision that is the 
subject of this appeal.  Crucially, the appellant's claim was 
readjudicated in the November 2009 SSOC, after she was 
provided with the opportunity to submit additional evidence 
and argument in support of her claim and to respond to the 
VCAA notice.  Therefore, the essential fairness of the 
adjudication was not affected.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) [a timing error may be cured by a 
new VCAA notification followed by a readjudication of the 
claim].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. 
§ 3.159 (2009).

In the instant case, the Board finds reasonable efforts have 
been made to assist the appellant in obtaining evidence 
necessary to substantiate her service connection claim for 
the cause of the Veteran's death, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  The pertinent evidence of record includes 
the Veteran's death certificate, the reports of VA and 
private medical treatment, the appellant's statements, 
service treatment records, a report from the DTRA, and an 
advisory opinion from the Under Secretary for Benefits.
Additionally, a medical opinion from the VA Chief Public 
Health and Environmental Hazards Officer, Under Secretary for 
Health in October 2009 is of record.  The report of the Chief 
Officer reflects that the examiner thoroughly reviewed the 
Veteran's past medical history, documented his medical 
conditions, and rendered an appropriate diagnosis and opinion 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the medical opinion of the VA 
Chief Public Health and Environmental Hazards Officer is 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  

In short, the Board has carefully considered the provisions 
of the VCAA, in light of the Court's decision and, for the 
reasons expressed above, finds that the development of this 
issue has been consistent with said provisions.

The appellant has been accorded ample opportunity to present 
evidence and argument in support of her claim.  See 38 C.F.R. 
§ 3.103 (2009).  She has retained the services of a 
representative.  As indicated above, she withdrew her request 
for a videoconference hearing.

Accordingly, the Board will proceed to a decision on the 
merits.



Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cancer, when 
manifested to a compensable degree within the initial post-
service year. See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - radiation exposure

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service-connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a veteran 
had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2009).

Diseases presumptively service-connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are:  leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive 
conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may 
still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if the veteran suffers from a 
radiogenic disease and claims exposure to ionizing radiation 
in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" 
means a disease that may be induced by ionizing radiation and 
includes prostate cancer.  See 38 C.F.R. § 3.311(b)(2). 

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2009).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies. 38 C.F.R. § 3.311(a)(2)(iii) (2009).



Service connection - cause of death

In order to establish service connection for the cause of a 
veteran's death, the medical evidence must show that 
disability which was incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  
See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 38 
C.F.R. § 3.312(a) (2009).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  
See 38 C.F.R. § 3.312(b) (2009).  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c)(1) (2009); see 
also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Factual background

The factual background of this case is not in substantial 
dispute.  The Veteran's service records show [and the DTRA, 
in letters dated February 2001 and October 2009 has 
confirmed] that the Veteran was present in the Nagasaki area 
from September 23, 1945 to November 30, 1945.  The Veteran is 
therefore considered to be a radiation-exposed veteran.  

Medical records from Dr. D.B. and Dr. and Dr. N.K. show that 
the Veteran was diagnosed as having prostate cancer in 
approximately March 1988 and that it metastasized to his hips 
and spine.  The Certificate of Death shows that he died in 
March 2001 and that metastatic prostate cancer was the cause 
of his death.  
Prostate cancer is considered to be a radiogenic disease 
under 38 C.F.R. § 3.311, but is not listed as a presumptive 
disease under 38 C.F.R. § 3.309(d).

At the time of his death, the Veteran was not service 
connected for any disability.  [There was pending a claim of 
entitlement to service connection for prostate cancer, which 
was denied by the RO a few days after the Veteran's death.]  

Analysis

The appellant seeks service connection for the cause of the 
Veteran's death.  In essence, she contends that exposure to 
ionizing radiation in service caused or contributed to the 
Veteran's death.  See the appellant's claim dated in May 
2001.  She bases her contention on the presence of the 
Veteran in the vicinity of Nagasaki, Japan in 1945.

The Board will address in turn the three methods, discussed 
in detail above, through which service connection based upon 
radiation exposure may be granted (i.e. § 3.309(d), § 3.311, 
and Combee). 

Presumptive service connection - radiation exposure

As noted above, in order to establish presumptive service 
connection for the cause of the Veteran's death under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the Veteran 
must have died from a disease listed in 38 C.F.R. 
§ 3.309(d)(2), and have been a radiation-exposed Veteran who 
participated in a radiation-risk activity as such terms are 
defined in the regulation.  See 38 C.F.R. § 3.309(d)(3) 
(2009).  

Although it is undisputed that the Veteran was a radiation-
exposed veteran, prostate cancer is not listed in 38 C.F.R. 
§ 3.309(d) as presumptively related to radiation exposure.  
The Board therefore finds that the presumptive provisions of 
38 C.F.R. § 3.309(d) are not for application with respect to 
the only medically stated cause of the Veteran's death, 
prostate cancer.  

A matter which the Board feels requires some clarification at 
this juncture, however, is the nature of the Veteran's 
cancer.  In particular, the Board notes that the appellant 
has asserted on at least one occasion that the Veteran had 
cancer of the spine, hips, and bones.  Cancer of the bone is 
one of the presumptive diseases under 38 C.F.R. § 3.309(d).

The Board finds that the competent medical evidence of 
record, including private treatment records and a letter from 
the Veteran's radiation oncologist, Dr. D.B. dated in 
December 1998 and May 1999 and a letter from his medical 
oncologist, Dr. N.K., dated in April 2001 clearly demonstrate 
that the Veteran had been diagnosed as having prostate cancer 
which unfortunately metastasized to his bones, including the 
hips and spine.

All of the competent and probative medical evidence supports 
the conclusion that the Veteran's only cancer was prostate 
cancer and that it was this cancer that metastasized to other 
areas.  See Ramey v. Brown, 9 Vet. App. 40, 41 (1996), noting 
that the term "metastasis" refers to "the transfer of 
disease from one organ or part to another not directly 
connected with it.  It may be due either to the transfer of 
pathogenic microorganisms ... or to transfer of cells, as in 
malignant tumors" [citing Dorland's Illustrated Medical 
Dictionary 1023 (28th ed. 1994)].

The Court in Ramey found that because the medical evidence of 
record in that case showed that carcinoma in the deceased 
Veteran's liver was a result of metastasis from his colon 
cancer, the Veteran's cancer in his liver was properly 
regarded as colon cancer metastatic to the liver rather than 
as primary liver cancer.  See Ramey, 8 Vet. App. at 44.  This 
case presents a similar factual pattern.  The medical 
evidence of record here indicates that the Veteran had 
carcinoma of the prostate that metastasized to his bones, 
rather than being primary cancer of the bones as is evidently 
contended by the appellant.  

There is of record no competent medical evidence that 
supports the appellant's implied assertion that the Veteran 
had any primary cancer other than prostate cancer.  Although 
the appellant may believe that other types of cancer were 
present, it is now well-established that the appellant, as a 
layperson, is not qualified to render medical opinions 
regarding diagnoses or etiology of medical disorders, and her 
opinion is entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 
2 Vet. App. 491, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (2009) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, the 
statements offered by the appellant in support of her own 
claim are not competent medical evidence and do not serve to 
establish diagnosis or medical nexus.  

In short, for the reasons explained above, the provisions of 
38 C.F.R. § 3.309(d) may not be applied in this case.

Radiogenic disease under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation exposed veterans or 
their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 
(Fed. Cir. 1997).  Section 3.311 essentially states that, in 
all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended that the disease resulted from radiation exposure, 
a dose assessment will be made.  

As noted above, the Veteran was present in the Nagasaki area 
from September 23, 1945 to November 30, 1945.  In response to 
the RO's request for a radiation dose assessment, the DTRA in 
its January 2009 letter indicated that using all possible 
worst case assumptions, the maximum possible radiation dose 
was less than one rem from external radiation, inhalation and 
ingestion for any individual serviceman.

The January 2009 letter specifically revealed the following 
results of exposure to ionizing radiation:

Total external gamma dose:						0.210 
rem
Upper bound total external gamma dose:				
	0.624 rem
Internal committed alpha dose to the prostate:			
	0.015 rem
Upper bound committed alpha dose to the prostate:		
	0.152 rem
Internal committed beta plus gamma dose to the prostate:	
	0.010 rem
Upper bound committed beta plus gamma dose to the prostate:
	0.100 rem

The January 2009 letter further mentioned that "none of the 
troops participating in the occupation of Japan received a 
dose from neutron radiation."

In accordance with the provisions of 38 C.F.R. § 3.311, the 
RO forwarded the case to the Under Secretary for Benefits who 
requested an opinion from the Under Secretary for Health as 
to the relationship between the Veteran's disability and his 
exposure to ionizing radiation in service.  In an October 
2009 memorandum, Dr. V.C., the VA Chief Public Health and 
Environmental Hazards Officer, responded to the RO's opinion 
request.  She concluded that "it is our opinion that it is 
unlikely that the Veteran's adenocarcinoma of the prostate 
can be attributed to ionizing radiation exposure while in 
military service."  Her rationale was based on the results 
of the Veteran's exposure to radiation provided by the DTRA 
in the January 2009 letter.  Moreover, Dr. V.C. considered 
the results provided by the Interactive Radioepidemiological 
Program (IREP) of the National Institute for Occupational 
Safety and Health (NIOSH) which was used to estimate the 
likelihood that exposure to ionizing radiation was 
responsible for the Veteran's prostate cancer.  
The program calculated the results using the Veteran's 
highest probable exposure to ionizing radiation.  In any 
event, the program calculated "a 99th percentile value for 
the probability of causation of 1.02%."  See October 2009 
memorandum from the VA Chief Public Health and Environmental 
Hazards Officer.

The October 2009 memorandum from the VA Chief Public Health 
and Environmental Hazards Officer appears to have been based 
upon a thorough review of the record, and thoughtful analysis 
of the Veteran's entire history and medical condition.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion"].  
 
In an advisory opinion to the RO in October 2009, the VA 
Under Secretary for Benefits considered the medical opinion 
from the VA Chief Public Health and Environmental Hazards 
Officer as well as the ionization exposure results obtained 
from the DTRA.  Noted was the Veteran's service in Nagasaki 
from September 23, 1945 to November 30, 1945; that the 
Veteran was 20 years old at the time of exposure; and  that 
the earliest diagnosis of prostate cancer was decades after 
the last exposure to ionizing radiation.  The VA Under 
Secretary of Benefits stated in the October 2009 advisory 
opinion that based on a review of the evidence of record, to 
include the medical opinion rendered by the Under Secretary 
for Health, "it is our opinion that there is no reasonable 
possibility that the veteran's prostate cancer resulted from 
radiation exposure in service."

The appellant has not submitted a radiation dose estimate for 
the Veteran.  There is of record an April 2000 letter from 
the Veteran's radiation oncologist, Dr. D.B.  Dr. D.B. stated 
that he "understood" that the Veteran had been exposed to 
"high dose" ionizing radiation as a result of his active 
duty military service.  Dr. D.B. further stated that "[i]t 
is possible that ionizing radiation exposure such as this 
might have been the cause of [the Veteran's] prostate 
cancer."  

The Board has the authority to "discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board notes that both the United States Court of Appeals 
for the Federal Circuit and the Court have specifically 
rejected the "treating physician rule."  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Rather, in 
evaluating the probative value of competent medical opinion 
evidence, the Court has stated in pertinent part:  
"The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches...As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
adjudicator..."  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board finds the opinion of Dr. D.B. to be of relatively 
little probative value.  Notably, the Court has held on 
several occasions that medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Additionally, it appears that Dr. D.B.'s opinion, in 
particular his "understanding" that the Veteran had been 
exposed to a "high dose" of radiation, appears to have been 
based on statements supplied by the Veteran and/or the 
appellant.  [The Board notes in this connection that Dr. 
D.B.'s statement was submitted by the Veteran in April 2000 
with his claim for service connection for prostate cancer and 
was evidently obtained for the purpose of supporting such 
claim.]  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) [the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant].  Accordingly, the Board places 
little weight of probative value on the opinion of Dr. D.B. 
based as it is on an unexplained and uncorroborated 
assumption that the Veteran was exposed to a high dose of 
radiation.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) [the failure of the physician to provide a basis 
for his/her opinion goes to the weight or credibility of the 
evidence].  

On the other hand, the opinion of Dr. V.C., which was based 
on a quantitative analysis of a radiation dose estimate, is 
clearly and unequivocally against finding a causal 
relationship between the Veteran's radiation exposure and his 
prostate cancer.  Likewise, the advisory opinion of the Under 
Secretary for Benefits rendered in October 2009 considered 
the evidence in its entirety, including the dose estimate, 
the Veteran's age at exposure, and time lapse between 
exposure and onset of the disease.  The Board gives greater 
weight of probative value to the medical opinion Dr. V.C. and 
the October 2009 opinion of the Under Secretary for Benefits, 
because they are based on specific radiation dose and because 
they explain the reasons for their conclusions.  

Although the appellant has expressed her opinion that the 
Veteran's fatal cancer was attributable to his exposure to 
radiation during service, lay persons such as the appellant 
are not competent to render opinions concerning medical 
causation.  
See Espiritu, supra. 

Accordingly, the Board concludes that, taking into 
consideration the provisions of 38 C.F.R. § 3.311, the 
preponderance of the evidence is against the appellant's 
claim.  

Direct service connection - Combee

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit in Combee determined that the 
regulations governing presumptive service connection for 
radiation exposure do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee, 34 F.3d. at 1043-1044; see also 
38 C.F.R. § 3.303(d) (2009).  Accordingly, the Board will 
proceed to evaluate the appellant's claim under the 
regulations governing direct service connection.  

As discussed in greater detail above, in order to establish 
service connection for death, there must be (1) evidence of 
death; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and death.  
Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).

There is no question that element (1) has been met.  With 
respect to element (2), the Board will address disease and 
injury separately.

Concerning in-service disease, the Veteran's service 
treatment records do not indicate any complaints of or 
treatment for prostate cancer.  Further, the record does not 
reflect medical evidence showing any manifestations of 
prostate cancer during the one-year presumptive period after 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309(a) 
(2009).  The first documented complaint or diagnosis of 
prostate cancer was in March 1988, over forty years after the 
Veteran left military service.  See a private treatment 
record from Dr. L.S. dated March 1988.

Concerning in-service injury, as discussed above, the 
evidence of record shows that the Veteran was exposed to 
ionizing radiation during his period of military service.  
Element (2) is therefore met to that extent.  There is no 
suggestion of any other possible in-service cause of the 
Veteran's fatal prostate cancer. 

With respect to element (3), medical nexus, a review of the 
record shows that other than the contentions regarding a 
causal relationship between in-service radiation exposure and 
the Veteran's fatal prostate cancer, the appellant has not 
presented nor does the record reveal any other potential 
theory for a grant of service connection for the cause of the 
Veteran's death.  

As was discussed earlier, the Board has found the 
preponderance of the evidence to be against the appellant's 
proposition that the Veteran's prostate cancer was 
etiologically related to radiation exposure he sustained 
during service.  The appellant has herself presented no other 
evidence, and the evidence that has been obtained under VA's 
duty to assist is, as discussed above, against the claim.

In summary, the record shows that the Veteran was not service 
connected for any disability at the time of his death.  
Further, the Board finds that the evidence does not 
demonstrate that exposure to ionizing radiation during 
service played a causal role in his death.  The Board 
therefore concludes that the Veteran's fatal prostate cancer 
was not incurred in or aggravated by service and that the 
criteria for entitlement to service connection for the cause 
of the Veteran's death have not been met.  Accordingly, the 
benefit sought on appeal is denied.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


